


110 HR 2200 IH: To amend title 5, United States Code, relating to the use

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2200
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2007
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, relating to the use
		  of the leave transfer program by wounded veterans who are Federal
		  employees.
	
	
		1.Use of leave transfer program
			 by wounded veterans who are Federal employees
			(a)In
			 generalSection 6333(b) of title 5, United States Code, is
			 amended—
				(1)by striking
			 A leave and inserting (1) Except as provided in paragraph
			 (2), a leave; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The requirement to exhaust annual
				leave and sick leave under paragraph (1) shall not apply in the case of a leave
				recipient who, while a member of the Armed Forces, including a member of the
				National Guard or a Reserve, sustained a combat-related disability (as defined
				in section 1413a(e) of title 10) and is undergoing medical treatment (as
				defined by the Office of Personnel Management) for that combat-related
				disability. The preceding sentence shall apply to a member described in that
				sentence only so long as the member continues to undergo medical treatment for
				the disability, but in no case for more than five
				years.
						.
				
